UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7111


GREGORY LAFARAL FORD, a/k/a Gregory L. Ford,

                  Plaintiff - Appellant,

             v.

SIMON MAJOR, Director, Sumter Lee Regional Detention Center;
JACKIE RICHARDS, Head Nurse, Sumter Lee Regional Detention
Center,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry M. Herlong, Jr., District
Judge. (8:07-cv-01581-HMH)


Submitted:    October 14, 2008             Decided:   October 20, 2008


Before KING, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory Lafaral Ford, Appellant Pro Se.    James M. Davis, Jr.,
Joel Steve Hughes, DAVIDSON & LINDEMANN, PA, Columbia, South
Carolina; Andrew S. Halio, Elliott T. Halio, HALIO & HALIO,
Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Gregory    Lafaral      Ford       appeals    the      district     court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.

The   district        court    referred      this    case    to    a    magistrate    judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).                                The magistrate

judge recommended that relief be denied and advised Ford that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.            Despite this warning, Ford failed to timely

object to the magistrate judge’s recommendation. *

                The    timely       filing     of    specific          objections     to    a

magistrate        judge’s      recommendation         is     necessary        to   preserve

appellate review of the substance of that recommendation when

the         parties    have     been      warned      of     the        consequences       of

noncompliance.            Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                               Ford

has waived appellate review by failing to timely file specific

objections after receiving proper notice.                         Accordingly, we deny

Ford’s motion for transcript at government expense and affirm

the judgment of the district court.

                We dispense with oral argument because the facts and

legal        contentions      are   adequately       presented         in   the    materials


        *
      Ford’s objections were filed July 1, 2008, over a month
after the court entered its judgment.


                                               2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3